UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: December 31, 2009 Item 1. Schedule of Investments: Putnam International Growth Fund (formerly Putnam International New Opportunities Fund) The fund's portfolio 12/31/09 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Aerospace and defense (1.3%) Cobham PLC (United Kingdom) 392,501 $1,583,595 MTU Aero Engines Holding AG (Germany) 79,641 4,366,589 Agriculture (0.8%) China Green Holdings, Ltd. (China) 3,999,000 3,780,267 Airlines (0.6%) easyJet PLC (United Kingdom) (NON) 532,443 3,002,597 Automotive (2.8%) Dongfeng Motor Group Co., Ltd. (China) 1,766,000 2,513,766 Kanto Auto Works, Ltd. (Japan) 297,800 2,662,990 Porsche Automobil Holding SE (Preference) (Germany) 29,075 1,824,727 PT Astra International TbK (Indonesia) 476,000 1,743,899 Renault SA (France) (NON) 79,469 4,043,392 Banking (6.4%) Banco Bilbao Vizcaya Argentaria SA (Spain) 65,313 1,182,153 Bank Rakyat Indonesia (Indonesia) 2,134,500 1,720,141 Barclays PLC (United Kingdom) 512,827 2,261,961 BNP Paribas SA (France) 74,494 5,873,875 HSBC Holdings PLC (London Exchange) (United Kingdom) 338,689 3,868,819 Korea Exchange Bank (South Korea) 108,120 1,346,644 National Bank of Greece SA (Greece) (NON) 143,589 3,658,449 Royal Bank of Canada (Canada) 33,100 1,783,548 Societe Generale (France) 64,166 4,436,242 State Bank of India, Ltd. (India) 70,815 3,440,406 Beverage (2.2%) Britvic PLC (United Kingdom) 681,316 4,493,873 Diageo PLC (United Kingdom) 323,292 5,643,242 Biotechnology (1.3%) Biotest AG (Preference) (Germany) 33,614 1,660,119 Genzyme Corp. (NON) 63,623 3,118,163 Sinovac Biotech, Ltd. (China) (NON) (S) 176,009 1,114,137 Broadcasting (0.7%) Mediaset SpA (Italy) 407,844 3,329,755 Cable television (2.4%) DIRECTV Class A (NON) 147,505 4,919,292 Jupiter Telecommunications Co., Ltd. (Japan) 2,294 2,275,030 Telenet Group Holding NV (Belgium) (NON) 145,116 4,113,700 Chemicals (4.4%) Agrium, Inc. (Canada) 78,480 4,905,094 Air Water, Inc. (Japan) 265,000 3,123,344 Akzo Nobel NV (Netherlands) 45,459 2,993,921 DIC Corp. (Japan) 863,000 1,465,099 Methanex Corp. (Canada) 210,817 4,134,970 Yara International ASA (Norway) 77,492 3,508,146 Commercial and consumer services (2.6%) AerCap Holdings NV (Netherlands) (NON) 174,058 1,576,965 Compass Group PLC (United Kingdom) 605,570 4,329,142 Genesis Lease, Ltd. ADR (Ireland) 101,069 902,546 Imperial Holdings, Ltd. (South Africa) 250,071 2,989,906 Serco Group PLC (United Kingdom) 219,196 1,865,259 Communications equipment (0.3%) Qualcomm, Inc. 32,721 1,513,673 Computers (1.1%) Fujitsu, Ltd. (Japan) 551,000 3,547,093 Logitech International SA (Switzerland) (NON) 78,870 1,355,937 Conglomerates (2.8%) Mitsubishi Corp. (Japan) 215,700 5,368,391 Noble Group, Ltd. (Hong Kong) 3,201,000 7,338,263 Construction (1.0%) HeidelbergCement AG (Germany) 32,648 2,243,914 HeidelbergCement AG 144A (Germany) 16,235 1,115,840 Lafarge SA (France) 14,925 1,226,395 Consumer (0.8%) Christian Dior SA (France) 33,806 3,471,838 Consumer goods (3.4%) Henkel AG & Co. KGaA (Germany) 108,718 5,655,606 Oriflame Cosmetics SA SDR (Russia) 35,578 2,122,540 Reckitt Benckiser Group PLC (United Kingdom) 144,793 7,851,854 Consumer services (0.9%) Rakuten, Inc. (Japan) 5,194 3,951,994 Electric utilities (0.4%) Endesa SA (Spain) 48,817 1,667,398 Electrical equipment (1.9%) Mitsubishi Electric Corp. (Japan) (NON) 529,000 3,909,620 Prysmian SpA (Italy) 200,701 3,510,392 Rexel SA (France) (NON) 89,478 1,298,530 Electronics (2.2%) LG Display Co., Ltd. (South Korea) 86,920 2,936,840 Micron Technology, Inc. (NON) (S) 263,841 2,786,161 Nippon Electric Glass Co., Ltd. (Japan) 111,000 1,515,796 Skyworth Digital Holdings, Ltd. (China) 724,000 740,763 Sumco Corp. (Japan) 119,000 2,095,239 Energy (other) (1.0%) First Solar, Inc. (NON) (S) 22,073 2,988,684 Trina Solar, Ltd. ADR (China) (NON) (S) 28,200 1,521,954 Engineering and construction (0.5%) Orascom Construction Industries (Egypt) 52,180 2,362,819 Financial (1.3%) Irish Life & Permanent PLC (Ireland) (NON) 324,855 1,532,502 ORIX Corp. (Japan) 61,570 4,191,377 Food (5.6%) Kerry Group PLC Class A (Ireland) 153,188 4,511,755 Nestle SA (Switzerland) 378,408 18,372,575 Toyo Suisan Kaisha, Ltd. (Japan) 109,000 2,501,081 Forest products and packaging (0.7%) Rengo Co., Ltd. (Japan) 512,000 3,041,273 Health-care services (2.3%) Alapis Holding Industrial and Commercial SA (Greece) 10,602,478 7,653,767 Suzuken Co., Ltd. (Japan) 93,000 3,048,555 Insurance (3.0%) Aflac, Inc. 57,602 2,664,093 AXA SA (France) 190,143 4,493,320 QBE Insurance Group, Ltd. (Australia) 121,221 2,768,506 Zurich Financial Services AG (Switzerland) 17,864 3,881,671 Investment banking/Brokerage (0.8%) Nomura Holdings, Inc. 144A (Japan) 21,579 159,190 Nomura Securities Co., Ltd. (Japan) 472,700 3,487,153 Machinery (2.3%) Alstom SA (France) 56,471 3,920,372 Lonking Holdings, Ltd. (China) 4,008,000 2,755,194 NSK, Ltd. (Japan) 509,000 3,739,536 Media (0.8%) WPP PLC (United Kingdom) 378,551 3,699,932 Medical technology (2.1%) Covidien PLC (Ireland) 95,135 4,556,015 Terumo Corp. (Japan) 81,700 4,894,382 Metals (8.2%) ArcelorMittal (Luxembourg) 82,999 3,761,393 BHP Billiton, Ltd. (Australia) 238,235 9,128,504 BlueScope Steel, Ltd. (Australia) 1,713,610 4,731,461 Cia Vale do Rio Doce Class A (Preference) (Brazil) 194,648 4,714,000 Eurasian Natural Resources Corp. (United Kingdom) 82,111 1,212,203 Kazakhmys PLC (United Kingdom) (NON) 168,801 3,535,126 Vedanta Resources PLC (United Kingdom) 104,015 4,303,025 Xstrata PLC (United Kingdom) (NON) 332,368 5,859,667 Natural gas utilities (2.6%) Centrica PLC (United Kingdom) 1,525,813 6,897,484 Tokyo Gas Co., Ltd. (Japan) 1,228,000 4,900,352 Office equipment and supplies (0.7%) Canon, Inc. (Japan) 72,100 3,051,144 Oil and gas (3.9%) BG Group PLC (United Kingdom) 429,659 7,701,382 BP PLC (United Kingdom) 256,359 2,481,596 Cairn Energy PLC (United Kingdom) (NON) 626,638 3,342,563 Nexen, Inc. (Canada) 79,368 1,912,354 Petroleo Brasileiro SA ADR (Preference) (Brazil) 52,311 2,217,463 Pharmaceuticals (6.6%) Astellas Pharma, Inc. (Japan) 112,000 4,176,111 Nippon Shinyaku Co., Ltd. (Japan) 168,000 1,876,800 Roche Holding AG (Switzerland) 96,993 16,489,717 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 61,838 3,474,059 UCB SA (Belgium) 98,514 4,122,069 Publishing (0.1%) China Longyuan Power Group Corp. 144A (China) 281,000 363,885 Publishing (0.7%) Reed Elsevier PLC (United Kingdom) 408,132 3,354,596 Real estate (2.9%) Dexus Property Group (Australia) 3,943,571 2,979,602 Mitsui Fudosan Co., Ltd. (Japan) 199,000 3,345,181 New World Development Co., Ltd. (Hong Kong) 1,055,000 2,153,291 Renhe Commercial Holdings Co., Ltd. (China) 21,466,000 4,841,012 Retail (1.1%) Metro AG (Germany) 37,484 2,282,938 Next PLC (United Kingdom) 81,340 2,714,380 Semiconductor (0.8%) AIXTRON AG (Germany) 42,946 1,436,499 ASML Holding NV (Netherlands) 68,310 2,321,563 Software (1.6%) Autonomy Corp. PLC (United Kingdom) (NON) 156,531 3,820,079 Longtop Financial Technologies Ltd. ADR (China) (NON) 96,261 3,563,582 Technology services (0.6%) Sohu.com, Inc. (China) (NON) 48,586 2,783,006 Telecommunications (1.9%) America Movil SAB de CV ADR Ser. L (Mexico) 70,305 3,302,929 Indosat Tbk PT (Indonesia) 4,314,000 2,168,734 Koninklijke (Royal) KPN NV (Netherlands) 199,944 3,388,674 Telephone (0.9%) Portugal Telecom SGPS SA (Portugal) 336,224 4,084,033 Tire and rubber (0.6%) Nokian Renkaat OYJ (Finland) 113,650 2,755,292 Tobacco (3.7%) Imperial Tobacco Group PLC (United Kingdom) 215,259 6,790,225 Japan Tobacco, Inc. (Japan) 1,862 6,289,099 Lorillard, Inc. 45,611 3,659,371 Transportation (0.6%) DP World, Ltd. (United Arab Emirates) 5,838,404 2,510,518 Total common stocks (cost $410,026,009) WARRANTS (1.0%)(a)(NON) Expiration date Strike Price Warrants Value Gansu Qilianshan Cement Group Co. 144A (China) 8/17/10 $ 1,374,900 $3,484,941 Qatar Telecom 144A (Qatar) (F) 11/30/10 0.001 31,570 1,258,118 Total warrants (cost $3,844,073) U.S. TREASURY OBLIGATIONS (0.1%)(a)(i) Principal amount Value U.S. Treasury Notes 4 3/4s, March 31, 2011 $243,000 $257,915 Total U.S. treasury obligations (cost $257,915) SHORT-TERM INVESTMENTS (3.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 4,041,233 $4,041,233 Short-term investments held as collateral for loaned securities with yields ranging from zero% to 0.27% and due dates ranging from January 4, 2010 to February 19, 2010 (d) $6,490,032 6,489,220 U.S. Treasury Bills with effective yields ranging from of 0.29% to 0.36%, November 18, 2010 (SEGSF) 3,758,000 3,744,700 U.S. Treasury Bills with effective yields ranging from .30% of 0.33%, April 1, 2010 (SEGSF) 210,000 209,753 U.S. Treasury Bills with effective yields ranging from 0.38 to 0.42%, February 11, 2010 (SEGSF) 580,000 579,732 Total short-term investments (cost $15,066,445) TOTAL INVESTMENTS Total investments (cost $429,194,442) (b) FORWARD CURRENCY CONTRACTS TO BUY at 12/31/09 (aggregate face value $164,072,598) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $17,209,855 $17,677,026 1/20/10 $(467,171) British Pound 17,389,120 17,858,950 1/20/10 (469,830) Canadian Dollar 11,592,997 11,558,804 1/20/10 34,193 Danish Krone 3,461,109 3,642,475 1/20/10 (181,366) Euro 43,649,605 46,030,832 1/20/10 (2,381,227) Hong Kong Dollar 1,133,820 1,134,370 1/20/10 (550) Japanese Yen 20,626,012 22,053,942 1/20/10 (1,427,930) Norwegian Krone 4,419,372 4,571,058 1/20/10 (151,686) Swedish Krona 15,104,407 15,709,552 1/20/10 (605,145) Swiss Franc 23,180,127 23,835,589 1/20/10 (655,462) Total FORWARD CURRENCY CONTRACTS TO SELL at 12/31/09 (aggregate face value $84,277,391) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $478,568 $491,230 1/20/10 $12,662 British Pound 6,629,330 6,817,354 1/20/10 188,024 Canadian Dollar 24,206,081 24,135,131 1/20/10 (70,950) Euro 35,437,570 37,377,719 1/20/10 1,940,149 Hong Kong Dollar 5,684,915 5,687,924 1/20/10 3,009 Japanese Yen 705,901 754,255 1/20/10 48,354 Norwegian Krone 5,922,512 6,095,810 1/20/10 173,298 Singapore Dollar 555,538 564,423 1/20/10 8,885 Swedish Krona 2,258,297 2,353,545 1/20/10 95,248 Total Key to holding's abbreviations ADR American Depository Receipts SDR Swedish Depository Receipts NOTES (a) Percentages indicated are based on net assets of $456,394,144. (b) The aggregate identified cost on a tax basis is $429,457,457, resulting in gross unrealized appreciation and depreciation of $53,563,236 and $14,632,573, respectively, or net unrealized appreciation of $38,930,663. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at December 31, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At December 31, 2009, the value of securities loaned amounted to $6,318,204. The fund received cash collateral of $6,489,220 which is pooled with collateral of other Putnam funds into 46 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,182 for the period ended December 31, 2009. During the period ended December 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $49,418,526 and $55,988,747, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. On December 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or securities received, that was pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at December 31, 2009. At December 31, 2009, liquid assets totaling $6,173,494 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at December 31, 2009 (as a percentage of Portfolio Value): United Kingdom 19.6 % Japan 17.0 Switzerland 8.7 United States 6.5 France 6.2 China 5.9 Germany 4.5 Australia 4.2 Canada 2.8 Ireland 2.5 Greece 2.5 Netherlands 2.2 Hong Kong 2.1 Belgium 1.8 Brazil 1.5 Italy 1.5 Indonesia 1.2 South Korea 0.9 Portugal 0.9 Luxembourg 0.8 Norway 0.8 Israel 0.8 India 0.7 Mexico 0.7 South Africa 0.6 Spain 0.6 Finland 0.6 United Arab Emirates 0.5 Egypt 0.5 Russia 0.5 Other 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended December 31, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $39,992 at December 31, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At December 31, 2009, the fund had a net liability position of $4,923,781 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,293,469. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $669,427 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $13,754,064 $55,029,578 $ Capital goods 30,497,791 Communication services 8,222,221 16,030,171 Conglomerates 12,706,654 Consumer cyclicals 2,479,511 41,298,874 Consumer staples 3,659,371 70,466,782 Energy 8,640,455 13,525,541 Financial 4,447,641 61,621,495 Health care 12,262,374 43,921,520 Technology 10,646,422 19,769,809 Transportation 2,510,518 3,002,597 Utilities and power 13,829,119 Total common stocks U.S. Treasury Obligations 257,915 Warrants 4,743,059 Short-term investments 4,041,233 11,023,405 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. Change in net Net Accrued unrealized Net transfers in Balance as of Balance as of discounts/ Realized appreciation/ purchases/ and/or out December 9/30/2009  premiums gain/(loss) (depreciation)  sales of Level 3 31, 2009  Other financial instruments: $  Includes $13,346 related to Level 3 securities still held at period end.  Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of December 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,531,708 $6,439,203 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 1, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 1, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 1, 2010
